NOT FOR PUBLICATION                           FILED
                    UNITED STATES COURT OF APPEALS                       MAR 16 2022
                                                                     MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                           FOR THE NINTH CIRCUIT

UNITED STATES OF AMERICA,                       No.   20-10354

                Plaintiff-Appellee,             D.C. No.
                                                1:17-cr-00101-LEK-1
 v.

ANTHONY TROY WILLIAMS,                          MEMORANDUM*

                Defendant-Appellant.

                   Appeal from the United States District Court
                              for the District of Hawaii
                   Leslie E. Kobayashi, District Judge, Presiding

                     Argued and Submitted February 18, 2022
                               Honolulu, Hawaii

Before: HAWKINS, R. NELSON, and FORREST, Circuit Judges.

      Anthony Williams appeals his conviction for fifteen counts of wire fraud in

violation of 18 U.S.C. § 1343 and seventeen counts of mail fraud in violation of 18

U.S.C. § 1341, all stemming from his operation of a fraudulent mortgage scheme.

We have jurisdiction under 28 U.S.C. § 1291, and we affirm.




      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      1.     There was no abuse of discretion or manifest error in the district court’s

decision not to excuse Juror No. 5 for actual bias. See United States v. Kechedzian,

902 F.3d 1023, 1027 (9th Cir. 2018) (noting a deferential standard of review for

actual bias because it “may be based on the district court’s evaluation of a

prospective juror’s demeanor”). After a brochure for Williams’s law office was

entered into evidence, the juror informed the court that she might have seen the same

brochure in the room of her college-age daughter, who was seeking a summer

internship. During the colloquy that followed, the district court asked Juror No. 5

whether she would be able to put aside any concerns about her daughter’s internship

search and serve as a fair and impartial juror. Although Juror No. 5 initially

answered with statements like “I think I can,” she later stated unequivocally “I can”

and “Yes, I will” when asked whether she could be fair and whether she would

promise to keep an open mind. The district court was not obligated to excuse her

based on her initial responses in light of the definitive statement of impartiality that

followed. See United States v. Alexander, 48 F.3d 1477, 1484 (9th Cir. 1995), as

amended on denial of reh’g (Apr. 11, 1995).

      2.     Nor did Juror No. 5’s circumstances rise to the level of the

“extraordinary cases” in which we presume bias. See Kechedzian, 902 F.3d at 1027

(quoting Dyer v. Calderon, 151 F.3d 970, 981 (9th Cir. 1998) (en banc)) (noting that

implied bias is subject to de novo review “because [it] present[s] mixed questions of


                                           2
law and fact”). Juror No. 5 was not certain the brochures were the same, and

Williams indicated that his law office did not offer internships or part-time work to

college students. Further, the daughter’s internship application process was not to

begin in earnest until after the trial was likely to conclude. We ordinarily do not

presume bias based on the employment relationship of a juror’s family member. See

United States v. Olano, 62 F.3d 1180, 1192 (9th Cir. 1995) (daughter-in-law). The

circumstances of this case are far from the “extreme” sort that give rise to a finding

of implied bias. See Kechedzian, 902 F.3d at 1028; United States v. Gonzalez, 214

F.3d 1109, 1110–11, 1114 (9th Cir. 2000) (reversing for implied bias where the

defendant’s alleged conduct closely mirrored a juror’s “painful” and “traumatic”

experience).

      3.       Williams has not made out a prima facie case that his jury violated the

Sixth Amendment’s fair-cross-section requirement based on the asserted absence of

African Americans from his venire.1 See Duren v. Missouri, 439 U.S. 357, 364

(1979). He fails to provide data sufficient to show that the jury pool in the District

of Hawaii “does not adequately represent [African Americans] in relation to the

number of such persons in the community,” see United States v. Esquivel, 88 F.3d

722, 726 (9th Cir. 1996), nor does he tie the asserted underrepresentation to the


1
  Although the government argues that the record is unclear as to whether or not
there were African Americans in the venire, we reject Williams’s challenge for other
reasons.

                                           3
district’s procedures to establish that it is “inherent in the particular jury-selection

process utilized,” see Duren, 439 U.S. at 366–67. His challenge thus fails.

      AFFIRMED.




                                           4